OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by this court on March 16,1977.
In this proceeding the Special Referee sustained two charges of professional misconduct. The first charge alleged that the respondent charged an excessive fee with respect to legal services rendered to a client. The second charge alleged that the respondent influenced his client to designate him as executor and his brother as alternate executor of the client’s will.
The respondent moves, inter alia, to disaffirm the report of the Special Referee and the petitioner cross-moves to confirm the report of the Special Referee.
After reviewing all of the evidence, we are in agreement with the findings of the Special Referee. The respondent is guilty of the misconduct outlined above. The respondent’s motion, inter alia, to disaffirm the report of the Special Referee is denied. The petitioner’s cross motion to confirm the report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent as well as his cooperation throughout these proceedings. Accordingly, the respondent should be censured for his misconduct.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
*3Ordered that the respondent’s motion to disaffirm the report of the Special Referee is denied and the petitioner’s cross motion to confirm the report is granted; and it is further, Ordered that the respondent Leonard B. Isaacs is hereby censured for his professional misconduct.